BLD-036                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-3117
                                       ___________

                                   DARRELL PARKS,
                                             Appellant

                                             v.

                    A. JORDAN, DISCIPLINE HEARING OFFICER
                       ____________________________________

                     On Appeal from the United States District Court
                          for the Middle District of Pennsylvania
                              (D.C. Civil No. 1-13-cv-02912)
                     District Judge: Honorable William W. Caldwell
                      ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   November 3, 2016

          Before: AMBRO, GREENAWAY, JR. and SCIRICA, Circuit Judges

                           (Opinion filed: November 21, 2016)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
          Darrell Parks, a federal inmate, appeals an order of the District Court denying his

motion under Federal Rule of Civil Procedure 60(b) to reopen habeas proceedings

brought pursuant to 28 U.S.C. § 2241. For the reasons that follow, we will summarily

affirm.

          In 2013, Parks filed a § 2241 petition alleging that his due process rights were

violated in connection with a disciplinary hearing at which he was found to have

committed the violation of “Engaging in a Sexual Act.” Although the disciplinary

hearing did not result in the loss of any good time credits, Parks alleged that the sanctions

imposed resulted in the denial of parole. The District Court denied the petition on the

merits. Parks appealed. We concluded that the District Court should have dismissed the

petition without prejudice for lack of jurisdiction, and we affirmed the judgment as

modified on that basis. Parks v. Jordan, 573 F. App’x 233, 235-36 (3d Cir. 2014) (not

precedential) (quoting Wilkinson v. Dotson, 544 U.S. 74, 82 (2005), for the proposition

that an attack on parole proceedings does not lie at “the core of habeas corpus” where

success “does not mean immediate release from confinement or a shorter stay in prison”

but rather, “at most [means] new eligibility review, which at most will speed

consideration of [parole].”).

          In May 2016, Parks filed a motion to reopen, citing Rules 60(b)(2) and 60(b)(6).

He asserted that a decision denying parole on November 9, 2015, constituted “newly

discovered evidence” and that the District Court should have treated his petition as

raising civil rights claims. The District Court denied the motion, holding that it was
                                                2
untimely under Rule 60(b)(2) and that Parks failed to demonstrate extraordinary

circumstances under Rule 60(b)(6). Parks appealed.

        We have jurisdiction under 28 U.S.C. § 1291, and our review is for abuse of

discretion. Budget Blinds, Inc. v. White, 536 F.3d 244, 251 (3d Cir. 2008). We may

summarily affirm if the appeal presents no substantial question. See 3d Cir. LAR 27.4;

I.O.P. 10.6.

        A Rule 60(b)(2) motion grounded on newly discovered evidence must be filed

within one year after judgment is entered. See Fed. R. Civ. Pro. 60(c)(1). Here, the

District Court’s judgment was entered on February 7, 2014. Parks filed the Rule 60(b)

motion over two years later, in May 2016. Under these circumstances, we conclude that

the District Court properly determined that Parks’ request for relief under Rule 60(b)(2)

was time-barred. But even if the motion were considered timely, Parks would not be

entitled to 60(b) relief based on the November 9, 2015 decision denying parole. As we

explained in our prior decision, the “fact that the disciplinary infraction may affect Parks’

chances at parole is insufficient to bring his due process claims within the ambit of

habeas.” Parks, 573 F. App’x at 235. Notably, the November 9, 2015 parole decision

was based on three disciplinary infractions, only one of which Parks seeks to challenge

here.

        We also agree that Parks was not entitled to Rule 60(b)(6) relief based on his

assertion that the District Court should have construed his § 2241 petition as raising civil

rights claims. According to Parks, the District Court failed to adjudicate claims in his
                                              3
§ 2241 for “retaliation, freedom of speech, and the constitutionally of 28 Code of Federal

Regulation § 541.8(f).” Relief under Rule 60(b)(6) is “available only in cases evidencing

extraordinary circumstances.” Martinez-McBean v. Gov’t of V.I., 562 F.2d 908, 911 (3d

Cir. 1977) (internal quotation marks and citation omitted). Parks’ contention that the

District Court misconstrued arguments raised in his habeas petition was a matter for

appeal, and is not an “extraordinary circumstance” warranting relief under Rule 60(b)(6).

We note that we previously advised Parks that “[d]ismissal [of his § 2241 petition] should

be without prejudice to [his] ability to pursue his claims in a civil rights action pursuant

to Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971).” Parks, 573 F. App’x at

236. Parks does not indicate whether he filed such an action.

       Because we conclude that the District Court did not abuse its discretion in denying

Parks’ motion for reconsideration, we will summarily affirm the District Court’s

judgment.




                                              4